Citation Nr: 1827405	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  11-02 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for abdominal mass, including as secondary to service-connected depressive disorder.

2. Entitlement to service connection for temporomandibular joint (TMJ) dysfunction.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for pseudofolliculitis barbae (PFB).

6. Entitlement to an initial compensable rating for status post traumatic brain injury (TBI).

7. Entitlement to a compensable rating for scar above left eye prior to June 10, 2016 and in excess of 10 percent thereafter.

REPRESENTATION

Veteran represented by:	David E. Boelzner, Attorney


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to July 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The claims file is now in the jurisdiction of the Atlanta RO.

The Veteran had an appeal for an acquired psychiatric disorder, previously diagnosed as reactive psychosis and schizophreniform disorder.  In a July 2014 rating decision, the RO granted service connection for a depressive disorder and assigned an initial 30 percent evaluation.  As noted in the rating decision, as this award represents a complete grant of the benefit sought, it is no longer on appeal.  Pursuant to a prior Board remand, the Veteran was scheduled for a Travel Board hearing but he, subsequently, cancelled this hearing.

The issues of service connection for an abdominal mass and TMJ, and for increased ratings for status post TBI and scar above left eye, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, the evidence establishes bilateral hearing loss resulted from acoustic trauma in service.

2. Resolving reasonable doubt in the Veteran's favor, the evidence establishes tinnitus resulted from acoustic trauma in service.

3. PFB was not manifested during service, and is not shown to be related to service.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss is warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. Service connection for tinnitus is warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. Service connection for PFB is not warranted.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein with respect to the claims for service connection for bilateral hearing loss and tinnitus, no further discussion of the VCAA is required with respect to these claims.

VA satisfied the duties to notify and assist in the appeal, and neither the Veteran nor his representative has asserted any error as to the duties.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided a VA examination regarding his claim for service connection for PFB, and the Board finds the examination to be adequate upon which to adjudicate the merits of the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When a chronic condition (e.g., sensorineural hearing loss and tinnitus) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  38 C.F.R. § 3.303(b).  Certain chronic diseases (e.g., sensorineural hearing loss and tinnitus) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (declaring that tinnitus is, in the Court's opinion, an "organic disease of the nervous system").  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Bilateral Hearing Loss and Tinnitus

The Veteran contends that he has bilateral hearing loss and tinnitus due to acoustic trauma incurred in-service.  The Veteran's Report of Separation from the Armed Forces (DD Form 214) reflect that he served as a mortarman and a marksmanship instructor; therefore, exposure to some levels of hazardous noise levels in service may be conceded.

The Veteran underwent a VA audiology examination in February 2013.  At that time, the examiner opined that the Veteran's hearing loss at least as likely as not was caused by or a result of his service, noting exposure to weapons, mortars, tanks, and artillery during service.  The examiner also stated the Veteran reported occupational noise exposure after service, some of which provided ear protection, and recreational gunfire, power tool use, and over lawn maintenance equipment use for which he did not use ear protection.  The examiner also opined that bilateral recurrent tinnitus was at least as likely as not a symptom associated with the hearing loss, and less likely than not caused by or a result of military noise exposure.

The same examiner provided an additional opinion in July 2013 stating it was less likely than not that hearing loss and tinnitus were caused by or a result of military noise exposure.  The examiner noted that the Veteran had noise exposure in the military, audiograms in service indicated minor threshold shifts, and his separation audiogram reflected normal hearing.  The examiner stated the Veteran had significant noise exposure occupationally and recreationally since his service.

In June 2014, a VA examiner opined that the Veteran's hearing loss and tinnitus were less likely as not caused by his military noise exposure.  The examiner noted that the Veteran's discharge hearing test showed normal hearing with no significant change in hearing when compared to his pre-induction test.  The examiner stated that since current research supports that hearing loss occurs at the time of the exposure and not subsequently, the Veteran's hearing loss was less likely as not the result of his active duty noise exposure.  The examiner also stated there was no evidence of tinnitus in the Veteran's service records, and no report of a specific noise event or injury that resulted in tinnitus.  With normal hearing at separation and no change in hearing acuity since entrance, and without evidence of ear damage, the examiner opined it was less likely as not that tinnitus was related to military noise exposure.

In January 2018, the Veteran had an audiology examination that did not show hearing loss for VA purposes.  The examiner also opined that it was at least as likely as not that bilateral tinnitus was caused by an event in service.  The examiner noted that the Veteran did not report tinnitus prior to service, but he did have exposure to loud noises such as mortars, artillery, explosions, weapons fire, aircraft noises, vehicle noise, and heavy equipment during service.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for both bilateral hearing loss and tinnitus.  During the appeal period, the Veteran had diagnoses of both bilateral hearing loss and tinnitus.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (A current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  The February 2013 VA examiner attributed hearing loss to noise exposure during service and tinnitus to the hearing loss, and the January 2018 VA examiner attributed tinnitus directly to service.

The Board acknowledges that there are several other VA medical opinions of record that do not find a nexus between the Veteran's hearing loss and tinnitus and his noise exposure during service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection.).  Because these opinions are based solely upon the absence of documented hearing loss upon separation and a lack of a shift in hearing acuity during service, the Board finds them to be of little probative value.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

Accordingly, after careful review of the probative opinion evidence, the Board grants service connection for bilateral hearing loss and tinnitus.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Pseudofolliculitis Barbae

The Veteran contends he has PFB related to his military service.

A review of his service treatment records does not include notations of PFB, although it does show acne on his November 1983 enlistment examination.

On January 2013 VA examination, the examiner confirmed a diagnosis of PFB.  The examiner acknowledged the Veteran's reports of receiving non-shaving "chits" during service and experiencing symptoms since service, but noted the lack of chits or treatment records in the service records.  For this reason, the examiner opined it was less likely than not that his current PFB developed in or was permanently worsened during is active service.

The Board finds that the evidence of record does not support a finding of service connection for PFB.

The Board finds the January 2013 VA opinion to be the most probative evidence of record regarding the relationship between the Veteran's current PFB and service.  The examiner expressed familiarity with the record and provided a clear explanation of the rationale.  The examiner outlined the Veteran's medical history, and found that the Veteran's current PFB is not related to service.  The opinion is fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.

The Board has also considered the statements from the Veteran attributing PFB to service.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a competent opinion as to medical causation.  The question of causation involves a complex medical question, and he does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide an opinion as to the etiology of PFB.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for PFB.  Therefore, the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Service connection for PFB is denied. 
REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran contends he has an abdominal mass secondary to medication taken for his service-connected depressive disorder.  VA medical records reflect that he had a lipoma on the abdomen.  As he has not been afforded a VA examination for this claim, one should be provided on remand.

On February 2013 VA examination, the examiner opined without rationale that the Veteran's TMJ at least as likely as not began after his in-service assault.  A May 2013 addendum medical opinion found otherwise, as there was no documentation of jaw or TMJ pain noted in his treatment records related to the incident.  The Board notes a new opinion is needed that takes into consideration the Veteran's lay statements regarding his symptomatology.

The RO scheduled new March 2018 VA examinations to assess the current severity of status post TBI and scar above left eye.  The Veteran failed to report for the examinations.  The Veteran's attorney has requested that this examination be rescheduled based on assertions that the Veteran did not receive notice of this examination.  Since the appeal is being remanded for further development, the Veteran should be afforded another opportunity to report for new examinations for his TBI and scar.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the disabilities on appeal.

2. After completing directive (1), the AOJ should arrange for a VA evaluation by a qualified medical professional to ascertain the etiology of the Veteran's claimed abdominal mass.  Based on the record, the examiner should provide a response to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's abdominal mass, to include a lipoma, is related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's abdominal mass, to include a lipoma, is proximately due to his service-connected depressive disorder, to include any associated medications?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's abdominal mass, to include a lipoma, has been aggravated by his service-connected depressive disorder, to include any associated medications?  Aggravation is an increase in severity beyond the natural progress of the disorder.

Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should arrange for a VA examination by a qualified medical professional to determine the nature and likely etiology of the Veteran's TMJ.  The Veteran's record, to include this remand, must be made available to the examiner for review.  Upon review of pertinent medical history, the examiner should provide a response to the following:

Does the Veteran have TMJ that is at least as likely as not (a 50% or higher degree of probability) related to his active service, to include the in-service assault?  It is requested that the rationale for the opinion include some discussion of the Veteran's statements regarding his symptomatology.

Detailed reasons for all opinions should be provided.

4. After completing directive (1), the AOJ should arrange for VA examinations by qualified medical professionals to ascertain the current nature and severity of his service-connected status post TBI and scar above left eye.  All indicated studies should be performed if deemed necessary by the examiners for the evaluation of the Veteran under the pertinent rating criteria.  The examiners should identify all symptoms and impairment associated with the Veteran's status post TBI and scar above left eye, noting their frequency and severity.

Examination results should be clearly reported.

5. The AOJ should then review the obtained VA examination report(s) to ensure that the opinions contained therein are responsive to the questions posed.

6. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


